 


109 HRES 172 IH: Expressing the condemnation of the House of Representatives on the one year anniversary of ethnic violence in Kosovo that occurred on March 17 and 18, 2004, and expressing condolences to the families of individuals who were killed or injured.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 172 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Burton of Indiana (for himself, Mr. Emanuel, Mr. Tancredo, Mr. Franks of Arizona, Mr. Chabot, and Ms. Watson) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Expressing the condemnation of the House of Representatives on the one year anniversary of ethnic violence in Kosovo that occurred on March 17 and 18, 2004, and expressing condolences to the families of individuals who were killed or injured. 
 
Whereas ethnic violence erupted in Kosovo on March 17, 2004, involving over 50,000 individuals in at least 30 separate incidents, which claimed the lives of 19 civilians and injured over 900 persons, including international peacekeepers and members of the clergy, and displaced more than 4,000 persons, mainly Serbs, from their homes; 
Whereas according to the United Nations Mission in Kosovo, ethnic violence resulted in the destruction or serious damage of more than 900 houses and 150 vehicles belonging to Kosovar Serbs, Roma, Ashkali, and other minorities; 
Whereas ethnic violence was directed toward the centers of cultural and religious life of Kosovo’s minority communities, resulting in the desecration of approximately 36 churches and monasteries, many centuries old; 
Whereas the ethnic violence and destruction only subsided after the intervention of particular members of the North Atlantic Treaty Organization (NATO)-led peacekeeping force (KFOR); 
Whereas a stable, secure, and functioning multi-ethnic society is in the best interest of all people in Kosovo, the Balkans, the broader region of Southeast Europe, and the world; and 
Whereas it is essential that the political leaders in Kosovo and Serbia and Montenegro support efforts to establish an environment in which all people have the freedom of movement and the ability to live free from fear and persecution: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses condemnation of ethnic violence which occurred in Kosovo on March 17 and 18, 2004; 
(2)expresses its deep condolences to the families of individuals who were killed or injured in last year’s violence; 
(3)condemns the use of ethnic violence as a form of terrorism to achieve political ends; and 
(4)encourages all political leaders in Kosovo and Serbia and Montenegro to renounce the use of violence and proceed with efforts to establish a secure, peaceful, multiethnic, and stable society which protects the rights of all people and those internally displaced, who have the right to return to their homes and villages. 
 
